Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8,10,12-15,17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al, US PGPub 2018/0358298 A1.
Regarding Claim 1, Zhai et al. teaches:
A semiconductor package (see at least Fig. 1B) for high-speed die connections using a conductive insert, the semiconductor package comprising: 

    PNG
    media_image1.png
    421
    521
    media_image1.png
    Greyscale


 a die (chiplet 110; see also ¶29; see also applicant’s usage of “dies” and “chiplets” as alternatives in ¶16 of the spec); 
a plurality of redistribution layers (RDL 120; see ¶32 teaching the RDL structure is comprised of a plurality of passivation layers as well as Fig. 1B showing the plurality of conductive layers); 
a conductive insert (combination of vias 127) housed in a perforation through the plurality of redistribution layers (opening within 120 layers housing vias 127 meets “perforation”); and 
a conductive bump (133; ¶34) conductively coupled to an input/output connection point (upper most portion or surface of landing pads 112 serving as the “point” of connection; ¶30) of the die via the conductive insert (direct conductive connection between 112 and 133 via vias 127), 
the conductive insert (vias 127) having a first end portion (bottom most portion with respect to Fig. 1B) in contact with the input/output connection point of the die (127 in contact with landing pads 112; see also sequence of manufacture in Fig. 4-5), 
the first end portion and the input/output connection point being within the plurality of redistribution layers (both lower portion of vias 127 and upper portion of landing pads 112 within RDL 120; see Fig. 1B).
Regarding Claim 3, Zhai et al. teaches The semiconductor package of claim 1, wherein the input/output connection point (upper most portion or surface of landing pads 112 serving as the “point” of connection; ¶30)  of the die comprises a conductive pad[112] of the die.
Regarding Claim 4, Zhai et al. teaches The semiconductor package of claim 1, wherein the plurality of redistribution layers comprise a plurality of back end of line redistribution layers[160]. As per the claim limitation “ a plurality of back end of line redistribution layers”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  In the regard, both the claimed product and the prior art product would be the same or substantially the same.  That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding Claim 5, Zhai et al. teaches The semiconductor package of claim 1, wherein the plurality of redistribution layers comprise a plurality of fabrication redistribution layers (RDL 120; see ¶32 teaching the RDL structure is comprised of a plurality of passivation layers as well as Fig. 1B showing the plurality of conductive layers).
Regarding Claim 6, Zhai et al. teaches The semiconductor package of claim 5, further comprising a power delivery layer applied to the plurality of fabrication redistribution layers, wherein the conductive bump is applied to the power delivery layer ( see para 0045 or fig10)
Regarding Claim 7, Zhai et al. teaches The semiconductor package of claim 5, further comprising  a second die[130 or 132], wherein the plurality of fabrication redistribution layers facilitate communication between the die[110] and the second die[130 or 132].
Regarding Claim 8, Zhai  teaches:
A method for (see at least Fig. 1B by virtue of its shape) for high-speed die connections using a conductive insert, comprising: 
creating a perforation in a plurality of redistribution layers[120] of a semiconductor package (opening within 120 layers housing vias 127 meets “perforation”), wherein the perforation exposes an input/output connection point of a die ( upper most portion or surface of landing pads 112 serving as the “point” of connection; ¶30); inserting, into the perforation, a conductive insert[127]; and applying a conductive bump[133] to the semiconductor package creating a conductive pathway between the conductive bump and the input/output connection point[112] of the die, 
the conductive insert (vias 127) having a first end portion (bottom most portion with respect to Fig. 1B) in contact with the input/output connection point of the die (127 in contact with landing pads 112; see also sequence of manufacture in Fig. 4-5), 
the first end portion and the input/output connection point being within the plurality of redistribution layers (both lower portion of vias 127 and upper portion of landing pads 112 within RDL 120; see Fig. 1B).
Regarding Claim 10, Zhai et al. teaches The method of claim 8, wherein the input/output connection point (upper most portion or surface of landing pads 112 serving as the “point” of connection; ¶30)  of the die comprises a conductive pad[112] of the die.
Regarding Claim 12, Zhai et al. teaches The method of claim 8, wherein the plurality of redistribution layers comprise a plurality of fabrication redistribution layers (RDL 120; see ¶32 teaching the RDL structure is comprised of a plurality of passivation layers as well as Fig. 1B showing the plurality of conductive layers).
Regarding Claim 13, Zhai et al. teaches The method of claim 12, further comprising a power delivery layer applied to the plurality of fabrication redistribution layers, wherein the conductive bump[133] is applied to the power delivery layer ( see para 0045 or fig10).
Regarding Claim 14, Zhai et al. teaches The method of claim 12, wherein the plurality of fabrication redistribution layers facilitate communication between the die[110] and another die [130 or 132] in the semiconductor package die.
Regarding Claim 15, Zhai  teaches:
An apparatus (see at least Fig. 1B) for high-speed die connections using a conductive insert, the apparatus comprising: 
a component (at least 130 in Fig. 1B);
a semiconductor package (package of elements 126, 120, 133 and all other elements below them in Fig. 1B) operably coupled to the component (coupled via elements including 135A/B),
the semiconductor package comprising:
a die (chiplet 110; see also ¶29; see also applicant’s usage of “dies” and “chiplets” as alternatives in ¶16 of the spec); 
a plurality of redistribution layers (RDL 120; see ¶32 teaching the RDL structure is comprised of a plurality of passivation layers as well as Fig. 1B showing the plurality of conductive layers); 
a conductive insert (combination of vias 127) housed in a perforation through the plurality of redistribution layers (opening within 120 layers housing vias 127 meets “perforation”); and 
a conductive bump (133; ¶34) conductively coupled to an input/output connection point (upper most portion or surface of landing pads 112 serving as the “point” of connection; ¶30) of the die via the conductive insert (direct conductive connection between 112 and 133 via vias 127), 
the conductive insert (vias 127) having a first end portion (bottom most portion with respect to Fig. 1B) in contact with the input/output connection point of the die (127 in contact with landing pads 112; see also sequence of manufacture in Fig. 4-5), 
the first end portion and the input/output connection point being within the plurality of redistribution layers (both lower portion of vias 127 and upper portion of landing pads 112 within RDL 120; see Fig. 1B).
Regarding Claim 17, Zhai et al. teaches the apparatus of claim 15, wherein the input/output connection point (upper most portion or surface of landing pads 112 serving as the “point” of connection; ¶30)  of the die comprises a conductive pad[112] of the die.
Regarding Claim 18, Zhai et al. teaches The apparatus of claim 15, wherein the plurality of redistribution layers comprise a plurality of back end of line redistribution layers. As per the claim limitation “ a plurality of back end of line redistribution layers”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  In the regard, both the claimed product and the prior art product would be the same or substantially the same.  That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113
Regarding Claim 19, Zhai et al. teaches The apparatus of claim 15, wherein the plurality of redistribution layers comprise a plurality of fabrication redistribution layers (RDL 120; see ¶32 teaching the RDL structure is comprised of a plurality of passivation layers as well as Fig. 1B showing the plurality of conductive layers).
Regarding Claim 20, Zhai et al. teaches The apparatus of claim 19, wherein the semiconductor package further comprising a power delivery layer applied to the plurality of fabrication redistribution layers, wherein the conductive bump is applied to the power delivery layer ( see para 0045 or fig10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al, US PGPub 2018/0358298 A1 in view of Lin et al, US 20200243370 A1.
Regarding Claim 2,9,16, Zhai et al. teaches  The semiconductor package of claim 1, but is silent  further comprising an under bump metallization layer, wherein the conductive bump[133] is applied to the under bump metallization layer.
However, in the same field of endeavor, Lin teaches having a conductive bump is applied to the under bump metallization layer. In view of Lin, it would have been obvious to one of ordinary skill in the art to have to have the conductive bump[133] of Zhai  applied to an under bump metallization layer to help prevent diffusion between the bumps and the integrated circuits of the semiconductor dies, while providing a low resistance electrical connection ( see para 0048).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al, US PGPub 2018/0358298 A1 in view of Wang et al, US 20190131267 A1.
Regarding Claim 11, Zhai et al. teaches The method of claim 8, but is silent  wherein the plurality of redistribution layers comprise a plurality of back end of line redistribution layers.
However, in the same filed of endeavor, Wang teaches wherein the plurality of redistribution layers comprise a plurality of back end of line redistribution layers ( see para 0041).In view of Wang, it would have been obvious to one of ordinary skill in the art to have a  plurality of redistribution layers of Zhai to comprise a back end of line redistribution layers during a step of back end of line processing during a final processing step  in an interconnect structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819